Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 1, after “The system of claim 1,” the claim is missing either “further comprising” to introduce the additional limitation of “at least one control knob”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzner et al, US 2008/0188868 A1 (“Weitzner”).
Regarding claim 1, Weitzner discloses a system for minimally invasive procedures comprising: a first device (guide tube 26, FIG. 1; para [0136]), having an elongated body including a first lumen having a distal opening (FIG. 1; para [0136]-
Regarding claim 2, Weitzner discloses the system of claim 1, wherein said distal portion of said second device is steerable (para [0268); e.g. see FIG. 63A-63B, para [0303])
Regarding claim 6, Weitzner discloses the system of claim 1, wherein said elongated body is positionable within a body cavity/lumen of a subject through an access site (para [0137]).
Regarding claim 7, Weitzner discloses the system of claim 1, wherein said second device includes a second lumen having a distal opening (para [0268],[0297j: lumen of catheter).
Regarding claim 8, Weitzner discloses the system of claim 7, further comprising a third device having a tool at a distal end thereof, said third device being positionable within said second lumen with said tool protruding from said distal opening of said second lumen (tool 502, in lumen of catheter 25, FIG. 93; para [0379]).
Regarding claim 9, Weitzner discloses the system of claim 8, wherein said tool is a grasper, needle or a snare (502, FIG. 93).
Regarding claim 10, Weitzner discloses the system of claim 1, wherein said rail includes a linear actuator for moving said second device with respect to said first device along said longitudinal axis (FIG. 63; para [0303]-[0304]).
Regarding claim 11, Weitzner discloses the system of claim 1, wherein said second device includes a tool attached to said distal portion (distal end effectors 502, para [0268],[0407], FIG. 108).
Regarding claim 12, Weitzner discloses the system of claim 11, wherein said tool is a grasper, a needle holder or a hook (para [0412]).
Regarding claim 15, Weitzner discloses the system of claim 1, wherein said support frame is attachable to a bed or a floor stand (202, para [0257]-[0259], FIGS. 44, 45,48, 49).
Regarding claim 16, Weitzner discloses the system of claim 1, at least one control knob for manually steering said at least said portion of said elongated body (30, FIG. 1; para [0138]).
Regarding claim 17, Weitzner discloses the system of claim 1, wherein said first device includes an irrigation lumen and a suction lumen (para [0232]).
Regarding claim 18, Weitzner discloses an introducer for minimally invasive surgery comprising an elongated body including at least one lumen sized and configured for supporting delivery of a medical device therethrough (guide tube 26, FIG. 1; para [0136]), wherein a first portion of said elongated body is steerable (para [0138); i.e. main body portion with channel 44, FIGS. 16; para [0193]-0195]) and a second portion of said elongated body is telescopically extendable and retractable (inner telescoping portion 91, FIGS. 16; para [0193]).
Regarding claim 19, Weitzner discloses the system comprising the introducer of claim 18 and the medical device positioned within said at least one lumen (tools, e.g. 40a/40b, FIG. 1; para [0137]; also see FIG. 16D).
Regarding claim 20, Weitzner discloses the system of claim 19, wherein the medical device includes a steerable distal portion (para [0268]); e.g. see FIG. 63A-63B, para [0303]).
Regarding claim 21, Weitzner discloses the system of claim 20, wherein said distal portion is lockable to said second portion of the introducer, such that when the medical device is moved with respect to the introducer, said second portion of said elongated body is telescopically extended or retracted (comprises intended use the device is capable of; see para [0193],[0195],[0414]: describing dilation balloon catheter being medical device, i.e. via dilation inside the telescoping portion to lock and extend the telescoping portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzner.
Regarding claim 14, Weitzner discloses the system of claim 2, but fails to teach wherein said distal portion is 10-50 mm in length. However, Weitzner describes the distal portion being steerable and being any of a various types of instruments for .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner in view of Thapliyal et al., US 2007/0265609 A1 (“Thapliyal”).
Regarding claim 3, Weitzner discloses the system of claim 2, but fails to describe further comprising a first motor pack attachable to a proximal end of said first device and a second motor attachable to a proximal end of said second device.
Weitzner describes any steering means may be employed (para [0138],[0178],[0221]) and discloses the second device being similarly steered (para [0267]-[0268]) and for various types of tools/operations (para [0137],[0412]).
However, Thapliyal, in the same field of art, teaches a system for minimally invasive surgery having guide tubes and/or catheters being steerable, and the use of an 
Regarding claim 4, Weitzner as modified Thapliyal disclose the system of claim 3, and in combination Weitzner and Thapliyal teach wherein said first motor pack is configured for steering said at least a portion of said elongated body (Weitzner describes steering elongated body, para [0138]; Thapliyal describes doing so with motor (para [0111]).
Regarding claim 5, Weitzner as modified by Thapliyal dicloses the system of claim 3, in combination Weitzner and Thapliyal teach wherein said second motor pack is configured for steering said distal portion of said second device (Weitzner teaches steering second device, para [0267]-[0268]; Thapliyal teaches doing so with motor (para [0111]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzner in view of Wiltshire et al, US 2004/0138529 A1 (“Wiltshire”).
Regarding claim 13, Weitzner discloses the system of claim 1, but fails to describe wherein said at least said portion of said elongated body includes at least two independently steerable regions.
However, Wiltshire, in the same field of art, teaches a system having guide tubes with two independently steerable sections (FIG.8, para [0097]-[0098]).  It would have been obvious to one skilled in the art before the effective filing date of the claim invention to provide multiple steerable sections as disclosed by Wiltshire, so as to provide the stated advantages of allowing for course control during delivery and fine control of the distal tip at the surgical site (Wiltshire, para [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for surgical systems having steerable instruments for performing minimally invasive surgery that are attached to support frames with movable rails or supports for changing the position of the steerable instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771